Citation Nr: 1206542	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO. 06-25 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the claims for service connection for a bilateral hearing loss and tinnitus. 

In August 2007, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge. A transcript of the proceeding has been associated with the claims file.

In October 2008, June 2009, and December 2010, the Board remanded this matter for further evidentiary development.


FINDINGS OF FACT

1. Bilateral hearing loss is not etiologically related to any incident of the Veteran's military service, including noise exposure, and such did not manifest within one year of his service discharge.

2. Tinnitus is not etiologically related to an incident of the Veteran's military service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred or aggravated therein. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 5100, 5103, 5103A (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2011).

2. Tinnitus was not incurred in or aggravated by active service. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 5100, 5103, 5103A (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.326 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (RO) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A letter dated in July 2005 satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide. The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award. The Veteran was provided with such notice in October 2008.

While none of the notices sent to the Veteran were provided prior to initial adjudication of the claim in October 2005, the RO readjudicated the claim in a supplemental statement of the case (SSOC) in June 2011. Thus, the timing defect in the notice has been rectified. Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC). In addition, the Veteran has never alleged how a timing error prevented him from meaningfully participating in the adjudication of his claim. As such, the Veteran has not asserted prejudicial error in the timing of VCAA notice. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran. The Veteran's service treatment records and available VA treatment records have been obtained. 

Additionally, the Veteran was afforded VA examinations in November 2008 and February 2011. While the November 2008 VA examination contained an inadequate opinion, the Board finds that the February 2011 opinion has remedied any defects with that opinion. It was conducted by a competent clinician who considered the Veteran's claims file and medical history in her report and provided an etiological opinion, complete with rationale. The Board finds that such examination and opinion is adequate to adjudicate the Veteran's claims. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As indicated previously, the Board remanded this case most recently in December 2010 to afford the Veteran a new VA examination in order to determine the current nature and etiology of his claimed disorders. As discussed in the preceding paragraph, the Board finds that the RO has substantially complied with the December 2010 remand directives such that no further action is necessary in this regard. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Thus, the Board considers the VA's duty to assist satisfied. Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute. 38 U.S.C.A. § 5103A.

Service Connection for Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a). In order to prevail in a claim for service connection there must be evidence of a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the in-service injury or disease and the current disability. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b). Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. Id. Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition. Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008). See also 38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including organic diseases of the nervous system, which includes sensorineural hearing loss, arthritis, and hypertension). This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim. Boyer, supra; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland Consonant-Vowel Nucleus-Consonant (CNC) Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's service treatment records include Reports of Medical Examination April 1970 (Induction), May 1970, and December 1971, in which clinicians found that the Veteran's ears and eardrums were normal. In December 1971, the Veteran had right ear puretone decibel thresholds of 10, 5, 0, and 0, and left ear puretone decibel thresholds of 10, 0, 0, and 10, for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, and 4000 Hertz. In April 1970, the Veteran had had right ear puretone decibel thresholds of 10, 5, 0 and 25, and left ear puretone decibel thresholds of 10, 0, 0, and 25, for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, and 4000 Hertz. In May 1970, the Veteran had right ear puretone decibel thresholds of 6, 0, 0, and 0, and left ear puretone decibel thresholds of all 0, for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz.

Exposure to in-service loud noise is shown by the evidence of record.  The Veteran's MOS was that of an ammunition storage specialist. The Veteran testified before the Board and reported to VA examiners that, as an ammunition store specialist, he was exposed to loud noises from setting off ammunition and being near loud machinery.

After service, the Veteran reports that the first time he had any audiological testing was in 2000. See Hearing Transcript at 7.

The Veteran attended an audiological evaluation for the purposes of treatment in March 2005. Test results revealed hearing within normal limits through 6000 Hz with a moderately-severe sensorineural hearing loss (SNHL) at 8000 Hz for the right ear. Test results revealed a slight SNHL through 2000 Hz with a mild to moderately severe SNHL above 2000 Hz for the left ear.  Word recognition scores were 92 percent bilaterally but did not utilize the Maryland CNC Test. 

VA provided the Veteran with an examination of his hearing in November 2008. The examiner reviewed the claims file. The Veteran reported that he had been experiencing tinnitus in his ears since 1970, when a grenade went off in a bunker he was in. He also reported many incidents of in service noise exposure, including explosions and loud vehicles and equipment. The Veteran also reported that he had been a truck driver since service and had never used hearing protection at this job. On examination, the Veteran had right ear puretone decibel thresholds of 20, 20, 15, 20, and 15, and left ear puretone decibel thresholds of 20, 25, 20, 35, 45, and 31, for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz. His averages were thus 18 in the right ear and 31 in the left ear. The Veteran had Maryland CNC speech recognition scores of 100 percent bilaterally. The VA examiner diagnosed the Veteran with normal hearing through 6000 Hz, with moderately-severe SNHL at 8000 Hz in the right ear; and with normal hearing through 2000 Hz, with mild to severe SNHL from 3000 Hz-8000 Hz in the left ear. The examiner opined that it is not likely that the Veteran's hearing loss and tinnitus are related to noise exposure during service, since hearing was within normal limits and essentially unchanged at discharge. The Board found this opinion insufficient and ordered a new VA examination.

The new VA examination was requested in February 2011. The examiner reviewed the claims file. The Veteran reported that he had been experiencing tinnitus for the prior five or six years and difficulty hearing for the last few years. He denied any pre-service noise exposure. He also reported many incidents of in-service noise exposure, including explosions and loud generators and forklifts. The Veteran also reported that post-service noise exposure included driving a truck and working maintenance. He reported that he had never used hearing protection at these jobs. He denied recreational noise exposure. On examination, the Veteran had right ear puretone decibel thresholds of 25, 20, 20, 25, and 25, and left ear puretone decibel thresholds of 30, 30, 25, 40, and 50, for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz. His averages were thus 22.50 in the right ear and 36.25 in the left ear. The Veteran had Maryland CNC speech recognition scores of 96 percent bilaterally. The VA examiner diagnosed the Veteran with normal hearing through 4000 Hz, with mild SNHL at 6000 Hz and moderately severe SNHL at 8000 Hz in the right ear; and with mild SNHL through 1000 Hz, normal hearing at 2000 Hz, mild SNHL at 3000 Hz, moderate SNHL at 4000 Hz, and severe SNHL from 6000 Hz-8000 Hz in the left ear. The examiner opined that it is not likely that the Veteran's hearing loss and tinnitus are related to noise exposure during service. The examiner reasoned that hearing was within normal limits during service, and the Veteran had a post-service career working in maintenance and as a truck driver without hearing protection.  Therefore, the examiner opined that it was more likely that the Veteran's hearing loss was a result of acoustic trauma after military service.  Furthermore, the Veteran had reported onset of tinnitus only five or six years prior, suggesting it was more likely the result of noise exposure after service.

The Board finds that the February 2011 VA examination is probative medical evidence against the claim.  The VA examiner considered the Veteran's claims file in her report. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994). Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). She did not rely solely on the lack of hearing loss or tinnitus in service. Instead, she also discussed the Veteran's reports of post-service noise exposure and the onset of tinnitus in determining that the Veteran's hearing loss and tinnitus are more likely due to post-service events.  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions. Consequently, the Board assigns considerable probative value to the VA examiner's report.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Because the February 2011 VA examiner is so qualified, the medical opinion constitutes competent medical evidence.

The Board finds that the Veteran is competent to report on symptoms of hearing loss and tinnitus. Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2)  ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person). See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record. Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event (Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)), the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). Here, the Veteran has reported various dates for the onset of hearing loss and tinnitus. For example, at the February 2011 VA examination, he reported that tinnitus had begun five or six years prior, and that he had had difficulty hearing for a few years.  Incidentally, the date of onset most recently reported coincides with the Veteran's filing of claim for compensation benefits for the claimed disabilities in 2005.  In contrast, at his August 2007 hearing before the undersigned, he reported that hearing loss and tinnitus began in service and have been continuous since that time. There is also a March 2005 VA audiology consult report that noted that the Veteran complained of the sudden onset of tinnitus from in-service acoustic trauma and a gradual decrease in hearing and increase in tinnitus "for many years."  The Board finds that the inconsistencies in these dates render the Veteran's recollection of when hearing loss or tinnitus first began unreliable. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  As such, the record with the addition of evidence added since the December 2010 Board Remand does not show credible evidence of symptoms in service and ever since service.  Thus, his statements regarding the onset of these disorders are afforded little probative weight.  To the extent the Veteran's statements may otherwise be construed as nexus opinion evidence, he is not competent to render such opinion.  Actual hearing loss (especially that established by 38 C.F.R. § 3.385) is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military acoustic trauma by lay testimony.   

Furthermore, the Veteran's right ear hearing loss at both VA examinations does not qualify as a disability for VA purposes. 38 C.F.R. § 3.385. See also Boyer, supra; Brammer, supra.

As such, the Board finds that the weight of the competent and credible evidence shows that any current hearing loss and tinnitus are not related to service.

The Veteran is not entitled to service connection based on the finding of a chronic disease because he was not diagnosed with chronic hearing loss or tinnitus in service. Additionally, he did not manifest sensorineural hearing loss within a year after his service discharge and, therefore, presumptive service connection is not warranted. The Veteran is also not entitled to service connection on the basis of continuity of symptomatology because, as discussed above, credible evidence of symptoms in service and ever since service is not shown and the relationship between any current hearing loss and in-service acoustic trauma is not one to which the Veteran's observation is competent.  Also, the competent and credible medical opinion evidence is against the claim.  


The preponderance of the evidence is against the award of service connection for hearing loss or service connection for tinnitus and it follows that the benefit of the doubt doctrine is not applicable in the instant appeal. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). As such, the Veteran's claims are denied.


ORDER

The appeal for service connection for bilateral hearing loss is denied.

The appeal for service connection for tinnitus is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


